Dismissed and Opinion Filed November 24, 2015




                                         S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-15-00840-CV

                      IKE S. UGOKWE, Appellant
                                 V.
SOCA FUNDING, LLC AS ASSIGNEE OF SOUTHWEST BANK, A STATE BANKING
                       ASSOCIATION, Appellee

                       On Appeal from the 192nd Judicial District Court
                                    Dallas County, Texas
                           Trial Court Cause No. DC-14-07138-K

                              MEMORANDUM OPINION
               Before Chief Justice Wright, Justice Lang-Miers, and Justice Stoddart
                                 Opinion by Chief Justice Wright
          The clerk’s record in this case is overdue. By letter dated September 3, 2015, we

informed appellant that the District Clerk had notified the Court that the clerk’s record had not

been filed because appellant had not paid for or made arrangements to pay for the clerk’s record.

We directed appellant to file written verification that he had paid for or made arrangements to

pay for the clerk’s record or that he had been found entitled to proceed without payment of costs.

We cautioned appellant that if he did not file the required documentation within ten days, we

might dismiss the appeal without further notice. To date, appellant has not provided the required

documentation or otherwise corresponded with the Court regarding the status of the clerk’s

record.
      Accordingly, we dismiss this appeal. See TEX. R. APP. P. 37.3(b).




                                                  /Carolyn Wright/
150840F.P05                                       CAROLYN WRIGHT
                                                  CHIEF JUSTICE




                                            –2–
                                      S
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                      JUDGMENT

IKE S. UGOKWE, Appellant                          On Appeal from the 192nd Judicial District
                                                  Court, Dallas County, Texas
No. 05-15-00840-CV       V.                       Trial Court Cause No. DC-14-07138-K.
                                                  Opinion delivered by Chief Justice Wright.
SOCA FUNDING, LLC AS ASSIGNEE OF                  Justices Lang-Miers and Stoddart
SOUTHWEST BANK, A STATE                           participating.
BANKING ASSOCIATION, Appellee

      In accordance with this Court’s opinion of this date, this appeal is DISMISSED.

       It is ORDERED that appellee SOCA FUNDING, LLC AS ASSIGNEE OF
SOUTHWEST BANK, A STATE BANKING ASSOCIATION recover its costs of this appeal
from appellant IKE S. UGOKWE.


Judgment entered November 24, 2015.




                                            –3–